DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Bucci (2019/0342067).  Bucci discloses a communications device that communicates via inductive coupling (See fig. 2), the communications device comprising: a falling signal edge detector 302 configured to detect a falling signal edge corresponding to a received signal at the communications device based on a falling signal edge threshold (See figure 3, the upper threshold is considered as the falling signal edge threshold); a rising signal edge detector 302 configured to detect a rising signal edge corresponding to the received signal based on a rising signal edge threshold (See figure 3, the lower threshold is considered as the rising signal edge threshold), wherein the rising signal edge threshold is independent from the falling signal edge threshold; and a decoder  (i.e. sampler 304 for example) configured to decode the received signal based on the detected falling signal edge and the detected rising signal edge (See figs. 2-3, 10 and paragraph [0034-0035]).  However, none of cited prior arts of record discloses or suggests that the received signal is processed by a first matched filter to generate a first processed signal and the falling signal edge is detected in the first processed signal by a first slicer based on the falling signal edge threshold, and wherein the received signal is processed by a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN A TRAN/Primary Examiner, Art Unit 2648